DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being obvious over Meng et al. (US 2021/0173137).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 
Meng et al. disclose (at least in Fig. 2A):

    PNG
    media_image1.png
    338
    712
    media_image1.png
    Greyscale

Claim 1:	A method of manufacturing a light guide substrate, comprising: 
providing a first base substrate 201
wherein the first base substrate includes a plurality of light extraction opening regions (corresponding to 202 areas) and non-light extraction opening regions other than the plurality of light extraction opening regions (corresponding to the areas between 202 areas)
forming an interface protection layer 203 on a side of the first base substrate
forming a grating structure layer 202 at the side of the first base substrate where the interface protection layer has been formed
removing portions of the grating structure layer corresponding to the non-light extraction opening regions, so as to obtain a plurality of light extraction grating units 202 in one-to-one correspondence with the plurality of light extraction opening regions
	Meng et al. do not explicitly disclose removing portions of the interface protection layer corresponding to the non-light extraction opening regions. Instead, Meng et al. have the interface protection layer formed in both of the light extraction opening regions and the non-light extraction opening regions.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove portions of the interface protection layer corresponding to the non-light extraction opening regions, instead of having the interface protection layer formed in both of the light extraction opening regions and the non-light extraction opening regions. The rationale would have been to use a known method or technique to achieve predictable results, such as having the interface protection layer there to prevent the light guide substrate in the transparent areas from being excessively etched to form a plurality of depressions (Meng et al, Abstract).
Claim 4: 
wherein a material of the interface protection layer is metal, metal alloy or metal oxide (par. [0049])
Claim 9:	A light guide substrate, comprising: 
a first base substrate 201, wherein the first base substrate includes a plurality of light extraction opening regions (corresponding to 202 areas) and non-light extraction opening regions other than the plurality of light extraction opening regions (corresponding to areas between 202 areas)
an interface protection structure 203 disposed on a side of the first base substrate
a plurality of light extraction grating units 202 disposed on a side of the interface protection structure away from the first base substrate
	Meng et al. do not explicitly disclose the interface protection structure formed as a plurality of interface protection structures, wherein the plurality of interface protection structures are in one-to-one correspondence with the plurality of light extraction opening regions; and wherein the plurality of light extraction grating units are in one-to-one correspondence with the plurality of interface protection structures.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interface protection structure formed as a plurality of interface protection structures, wherein the plurality of interface protection structures are in one-to-one correspondence with the plurality of light extraction opening regions; and wherein the plurality of light extraction grating units are in one-to-
	Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being obvious over CN 110161620 in view of Liu et al. (US 2018/0144929), equivalent to CN 106856163, both provided in IDS.
	CN 110161620 discloses (at least in Fig. 1):
Claim 1:	A method of manufacturing a light guide substrate, comprising: 

    PNG
    media_image2.png
    249
    576
    media_image2.png
    Greyscale

providing a first base substrate 4
wherein the first base substrate includes a plurality of light extraction opening regions (corresponding to element 6 areas) and non-light extraction opening 
forming a grating structure layer 61 at the side of the first base substrate 
removing portions of the grating structure layer corresponding to the non-light extraction opening regions, so as to obtain a plurality of light extraction grating units 6 in one-to-one correspondence with the plurality of light extraction opening regions
	CN 110161620 does not explicitly disclose forming an interface protection layer on a side of the first base substrate; and removing portions of the interface protection layer corresponding to the non-light extraction opening regions.
	Liu et al. disclose (Figs. 1-7) a stop layer 101 formed between a pattern structure and a substrate, so as to prevent etching from damaging the substrate (par. [0049]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN 110161620’s method with the teaching of Liu et al to form an interface protection layer on a side of the first base substrate, and remove portions of the interface protection layer corresponding to the non-light extraction opening regions. 
	Doing so would protect a substrate. 
Claims 2-7: 

	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform said method steps as well as to obtain said material of the interface protection layer since these features are common knowledge in the art. The rationale would have been to use a known method or technique to achieve predictable results.
Claim 8:
wherein the step of removing portions of the grating structure layer corresponding to the non-light extraction opening regions includes: forming a protective adhesive layer on a side of portions of the grating structure layer corresponding to the light extraction opening regions away from the first base substrate, so that the protective adhesive layer covers the portions of the grating structure layer corresponding to the light extraction opening regions; removing the portions of the grating structure layer corresponding to the non-light extraction opening regions; and removing the protective adhesive layer (Figs. 1-6)
Claim 9:	A light guide substrate, comprising: 
a first base substrate 4, wherein the first base substrate includes a plurality of light extraction opening regions (corresponding to element 6 areas) and non-light extraction opening regions other than the plurality of light extraction opening regions (corresponding to areas between element 6 areas)
a plurality of light extraction grating units 6 
	CN 110161620 does not explicitly disclose a plurality of interface protection structures disposed on a side of the first base substrate, wherein the plurality of interface protection structures are in one-to-one correspondence with the plurality of light extraction opening regions; wherein the plurality of light extraction grating units are in one-to-one correspondence with the plurality of interface protection structures.
	Liu et al. disclose (Figs. 1-7) a stop layer 101 formed between a pattern structure and a substrate, so as to prevent etching from damaging the substrate (par. [0049]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN 110161620’s device with the teaching of Liu et al to have a plurality of interface protection structures disposed on a side of the first base substrate, wherein the plurality of interface protection structures are in one-to-one correspondence with the plurality of light extraction opening regions; wherein the plurality of light extraction grating units are in one-to-one correspondence with the plurality of interface protection structures.
	Doing so would protect a substrate. 
Claims 10-11 and 13-15:
	CN 110161620, in view of Liu et al, do not explicitly disclose the features as claims 10-11 and 13-15, such as the light guide substrate comprising a planarization layer covering the plurality of light extraction grating units; a first buffer layer disposed on a side 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain said features in the light guide substrate since these features are common knowledge in the art. The rationale would have been to use a known method or technique to achieve predictable results.
Claims 16-21:

	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain said features in a liquid crystal display apparatus since these features are common knowledge in the art. The rationale would have been to use a known method or technique to achieve predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0141139 (Fig. 7: element 6).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- March 26, 2022